Citation Nr: 9926047	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-16 419	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a right ankle injury, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for a left ankle 
disorder secondary to service-connected residuals of a right 
ankle injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty from April 1984 to February 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied an increased disability 
rating for service-connected residuals of a right ankle 
injury, currently rated as 10 percent disabling, and denied 
service connection for a left ankle disorder secondary to the 
service-connected residuals of a right ankle injury.


FINDINGS OF FACT

1.  Service-connected residuals of a right ankle injury is 
currently manifested by no more than a moderate degree of 
limitation of motion.

2.  No medical evidence has been presented or secured to 
render plausible a claim that a current left ankle disorder 
is proximately caused or aggravated by service-connected 
residuals of a right ankle injury.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected residuals of a right ankle injury have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4,71a, 
Diagnostic Code 5271 (1998).

2.  The claim for service connection for a left ankle 
disorder is not well grounded, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating For Service-Connected Residuals
Of A Right Ankle Injury

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service medical records show that the veteran sustained a 
small avulsion fracture to the right medial malleolus in 
1985.  His ankle was placed in a cast for several weeks and 
the veteran began progressive weight-bearing and physical 
therapy after the cast was removed in September 1985.  In 
late September, the assessment was "improving" and in 
October 1985 the assessment was "resolving range of motion 
and function.  In August 1986, the veteran was seen for 
complaints of right ankle pain not related to weightbearing.  
The veteran described the pain as sharp, shooting pains that 
would come and go intermittently.  The ankle was asymptomatic 
at the time of examination.  There was no swelling or 
deformity.  The ankle was nontender.  The veteran had normal 
ambulation and full range of motion of the ankle.  There were 
no further complaints or findings relevant to the ankle in 
service.

The veteran's service-connected residuals of a right ankle 
injury are evaluated under the criteria for rating limitation 
of motion of the ankle.  Under this criteria, a 10 percent 
rating may be assigned for a moderate limitation of motion 
and 20 percent rating for a marked limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (1998).  Full range 
of motion of the ankle for VA purposes is depicted as 20 
degrees dorsiflexion and 45 degrees plantar flexion.  
38 C.F.R. § 4.71, PLATE II (1998).  

On a April 1996 VA examination, the examiner noted that range 
of motion of the right ankle was 10 degrees dorsiflexion and 
40 degrees plantar flexion.  The veteran walked with an 
unremarkable gait pattern.  No swelling was noted but he had 
tenderness to palpation over the lateral aspect of the ankle 
and a slightly positive drawer sign.  

On a July 1996 VA outpatient treatment record, the examiner 
noted that there was no swelling of the ankles and that there 
was full range of motion.  

On an August 1997 report of examination of a private 
physician, the examiner noted that the veteran reported 
having to stand a lot at work and having recurrent pain over 
the medial, lateral and posterior aspects of his right ankle 
and going up the tendoachilles area.  The examiner noted that 
this was an area where he had some loose bodies and ossicles 
of bone before.  Clinically, the examiner noted that the 
findings were minimal except for body prominence at the tip 
of the medial malleolus and the tip of the lateral malleolus 
that were not even painful.  The examiner noted that most of 
the veteran's discomfort was posteriorly over the subtalar 
joint and the tendoachilles.  There was no sign of tear 
clinically of the right tendoachilles.  The examiner noted 
that x-rays of the right ankle showed an old ossicle of bone 
about 8 mm. by 10 mm. at the tip of the medial malleolus and 
that this was an avulsion fracture that had resulted in 
significant ligamentous incompetence.  The examiner noted, 
"I think the symptoms are minimal" and that the veteran had 
nothing to gain by arthroscopic surgery.  The examiner 
thought symptoms could be relieved with high top hiking 
boots, high top tennis shoes, and medication.

Range of motion testing on the most recent medical reports of 
record did not more nearly approximate a marked degree of 
limitation of motion of the right ankle, having been 
described as full on a July 1996 examination and as to 10 
degrees dorsiflexion and 40 degrees plantar flexion on an 
April 1996 examination.  Moreover, examiners did consider the 
veteran's pain and its effect on function of the ankle; 
however, its effect on function does not affect range of 
motion to a degree more than that already compensated by the 
10 percent rating.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 
(1995); 38 C.F.R. §§ 4.40, 4.45 (1996).  Accordingly, the 
Board concludes that an increased disability rating based on 
the schedular criteria for limitation of motion of the ankle 
is not warranted in this case.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (1998).  In so 
concluding, the Board notes that the veteran is not shown by 
the evidence to have another ankle disability contemplated by 
the VA Schedule for Rating Disabilities, such as ankylosis 
for example, which afford ratings higher than the currently 
assigned 10 percent rating, and therefore there is no basis 
for rating the service-connected right ankle disability under 
those criteria.  Cf. Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992) (Board should provide an explanation for a 
diagnostic code used for a disorder that must be rated 
analogously to another disorder).

Although both the private and VA doctors indicated some 
problems with ligaments of the right ankle resulting from the 
avulsion fracture in service, the VA examiner described the 
"drawer sign" as only "slightly" positive and the private 
examiner, while noting "significant ligamentous 
incompetence", thought that the veteran's right ankle 
symptoms were "minimal".  Therefore, the Board concludes 
that the effect of any impairment to the ligaments of the 
ankle on range of motion of the ankle is contemplated by the 
10 percent rating for limitation of motion of the ankle and 
does not more nearly approximate the next higher or 20 
percent rating for marked limitation of motion.


Service Connection For A Left Ankle Disorder Secondary To
Service-Connected Residuals Of A Right Ankle Injury.

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In 
addition, under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for 
disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the appellant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is not obligated under 38 U.S.C.A. § 5107(a) to 
assist him any further in the development of that claim.  
Murphy, 1 Vet. App. at 81.  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet his initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on his own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  

Establishing a well-grounded claim for service connection on 
a secondary basis generally requires (1) medical evidence of 
a current disability; and (2) medical evidence of a proximate 
connection between the claimed disability and a 
service-connected disorder.  Jones v. Brown, 7 Vet. App. 134 
(1994) (establishing a well grounded claim for service 
connection for a disorder on a secondary basis requires the 
veteran to present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder).

Evidence submitted in support of a claim "must . . . be 
accepted as true for the purpose of determining whether the 
claim is well grounded . . . [except] when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion."  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In this case, medical evidence of record, specifically, a 
June 1995 private x-ray report, shows that the veteran has 
minimal degenerative disease of the left ankle.  On an August 
1997 report of examination by a private physician, the doctor 
stated that x-rays of the left ankle show a spur over the 
medial malleolar area above the tip of the malleolus but that 
there was "no arthritis really in the ankle joint itself."  
Medical evidence of record reflects that the veteran has been 
seen for complaints of pain in the left ankle.  However, no 
medical evidence has been presented or secured to render 
plausible a claim that a current left ankle disability is the 
proximate result of the service-connected residuals of a 
right ankle injury.  Accordingly, the Board concludes that 
the claim for service connection for a left ankle disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claim for service 
connection for a left ankle disorder well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

An increased disability rating for service-connected 
residuals of a right ankle injury is denied.

Service connection for a left ankle disorder is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

